EXHIBIT A
                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK


 ----------------------------------------------------   x
                                                        :        Case No. 1:18-cv-03662-RPK-ARL
 ALEX GOLDMAN,                                          :
                                                        :
                                     Plaintiff,         :        NOTICE OF SUBPOENA
                                                        :
                   -against-                            :
                                                        :
 CATHERINE REDDINGTON,                                  :
                                                        :
                                     Defendant.         :
 ----------------------------------------------------   x

        PLEASE TAKE NOTICE THAT, pursuant to Rule 45 of the Federal Rules of Civil

Procedure, Riley Safer Holmes & Cancila LLP will direct the attached subpoena to be served

upon the following:

        Wallie Howard Jr. Center for Forensic Sciences / Onondaga County Health Department
        c/o Onondaga County Department of Law
        Attn: Robert A. Durr, Esq., Onondaga County Attorney
        John H. Mulroy Civic Center 10th Floor
        421 Montgomery Street
        Syracuse, New York 13202


 DATED: New York, New York
        August 25, 2020
                                                            Sandra L. Musumeci
                                                            Brittney Denley
                                                            RILEY SAFER HOLMES & CANCILA LLP
                                                            1330 Avenue of the Americas, 6th Floor
                                                            New York, NY 10019
                                                            Phone: (212) 660-1000
                                                            Fax: (212) 660-1001
                                                            smusumeci@rshc-law.com
                                                            bdenley@rshc-law.com

                                                            Matthew P. Kennison (admitted pro hac
                                                            vice)
                                                            RILEY SAFER HOLMES & CANCILA LLP
                                                            121 W. Washington, Suite 402
                                       Ann Arbor, MI 48104
                                       Tel: 734.773.4911
                                       Fax: 734.773.4901
                                       mkennison@rshc-law.com

                                       Attorneys for Catherine Reddington




To:   Seth J. Zuckerman
      CHAUDHRYLAW PLLC
      45 West 29th Street, Suite 303
      New York, NY 10001
                                   ATTACHMENT A


                                     DEFINITIONS


1. “Action” means the litigation captioned on the face of this Subpoena pending in the United
   States District Court for the Eastern District of New York, Civil Action Number 18-cv-
   03662-RMM-ARL.

2. “Defendant” or “Reddington,” means Defendant Catherine Reddington.

3. “Plaintiff” or “Goldman” means Plaintiff Alex Goldman, and his past or current agents,
   attorneys, accountants, and representatives.

4. “Allegations raised” means the allegations of sexual assault made by Catherine Reddington
   against Alex Goldman.

5. “You,” “Your,” “Yours,” or “Onondaga County” means the the County of Onondaga in
   New York State and its departments and agencies, as well as your past and current agents,
   attorneys, employees, contractors, and representatives, including but not limited to the
   Onondaga County Health Department and the Wallie Howard Jr. Center for Forensic
   Sciences in Syracuse, New York.

6. “Agent” means an individual or entity’s past and current agents, attorneys, employees,
   contractors, accountants, and representatives.

7. “Document(s)” is used in the broadest possible sense permissible under the Federal Rules
   of Civil Procedure and the Eastern District of New York Local Civil Rule 26.3(2), and
   means every written, recorded or graphic matter or material or any kind, type, nature or
   description (whether in tangible, oral, hard copy, printed or electronic form) that is or has
   been in your possession, custody or control, including all hard copy documents,
   correspondence, memoranda, tapes, stenographic or handwritten notes, forms of any kind,
   charts, blueprint, drawing, sketches, graphs, plans, calculations, articles, specifications,
   diaries, letters, telegrams, photographs, minutes, contracts, agreements, electronic mail,
   electronic chat messages, text messages, voice mails, instant messages, calendars,
   appointment books, computer files, computer printouts, data compilations of any kinds in
   electronic form or otherwise, teletypes, telexes, facsimiles, invoices, order forms, checks,
   drafts, statements, credit memos, reports, position reports, summaries, surveys, indices,
   books, ledgers, notebooks, schedules, transparencies, recordings, catalogs, advertisements,
   promotional materials , films, video tapes, audio tapes, CDs, computer disks or diskettes,
   brochures, pamphlets or any written or recorded materials of any other kind, however
   stored, recorded, produced, or reproduces, (whether tangible, hard copy, printed, or
   electronic form), and also including drafts or copies of any of the foregoing that contain
   any notes, comments, or markings of any kind not found on the original documents or that
   are otherwise not identical to the original documents.

8. “Communication(s)” means the transmittal of the information (in the form of facts, ideas,
   inquiries, or otherwise) by any means, including, but not limited to, letter facsimile, email,
   memorandum, telephone, text message, direct message over social networking sites and/or
   any type of Document.

9. “Electronically Stored Information” or “ESI” includes all of the items in electronic format
   that are included in the definition of the term “Documents,” above, and also more
   specifically, email messages, instant messages, text messages, word processing document
   (e.g., memos, letters), databases, spreadsheets, voicemail messages, digital photographs,
   sound recordings, video recordings, accounting application data (e.g. QuickBooks),
   presentations (e.g., PowerPoint), Internet and Web-browser-generated history files, caches
   and “cookies” files, and data, communications, or postings or messages on any social
   networking site (e.g. Facebook, Myspace, LinkedIn, Twitter, Instagram)

10. “Relating to” means referring to, regarding, reflecting, concerning, constituting,
    comprising, containing, setting forth, summarizing, relating to, stating, describing,
    recording, noting, embodying, mentioning, studying, analyzing, evidencing, discussing or
    evaluating, directly or indirectly.

11. The terms “all,” “each,” and “every” shall be construed so as to provide the most complete
    and comprehensive response.

12. The term “any” includes the word “all,” includes the word “any.”

13. The term “and” as well as “or” shall be construed either disjunctively or conjunctively as
    necessary to make a request inclusive rather than exclusive, and to bring within the scope
    of these requests any all Documents and ESI which might otherwise be construed to be
    outside the scope. Similarly, wherever necessary to ensure the completeness or accuracy
    of these requests, the singular includes the plural and the plural includes the singular, and
    the use of the present tense of any word shall include the past tense and vice versa.


                             GENERAL INSTRUCTIONS

1. You are requested to produce all Documents and ESI designated below which are in the
   possession, custody or control of the Wallie Howard Jr. Center for Forensic Sciences in
   Syracuse, New York, or another department or agency of Onondaga County, or in the
   possession, custody or control of any agents, attorneys, employees, contractors, or
   representatives of Onondaga County.

2. You are requested to product the original and all non-identical copies, including all drafts,
   of each Document requested. If You are not able to produce the original of any Document,
   please produce the best available copy and all non-identical copies, including drafts.

3. Each Request for Documents herein and subparagraphs or subdivisions thereof shall be
   construed independently, and no other request or subparagraph or subdivision thereof shall
   be referred to or relied on for the purpose of limiting its scope except insofar as the request
   or subparagraph or subdivision construed expressly refers to another request or
   subparagraph or subdivision thereof.

4. In any Document requested herein was at one time in existence but has been lost, discarded
   or destroyed, identify each such Document including its date, author, number of pages,
   attachment or appendices, sender, recipients, last custodian and subject matter and the
   paragraph of this request to which such Document is to would have been responsive, and
   stating the date, place, manner and circumstance of, and the reasons for, the Document’s
   destruction, discard or loss.

5. If You claim any privilege as a basis for not answering any request or any portion thereof
   or for withholding any otherwise responsive Document, please set forth with respect to
   each such Document, in sufficient detail to identify the particular Document, and to allow
   the court to adjudicate the validity of each claim of privilege, without disclosing the
   information which is claimed to be privileged, the following:

       a. The type of Document (e.g., letter, memorandum, report, etc.);
       b. Its title and file reference, if any;
       c. The subject matter of the Document;
       d. The name, title, employer and address (or last known title, employer and address if
          current information is unavailable) of each person who drafted, revised, signed,
          provided information for, or received such Document, and state for each such
          person whether he or she is an attorney and, if so, on whose behalf her or she was
          acting; and
       e. The basis of the claim of privilege, and each fact relied up in claiming the privilege.

6. If redacted Documents are produced, the reasons for the redactions shall be set forth either
   on the Documents that have been redacted or on attachments to the redacted Documents.

7. If You do not possess Documents necessary to comply with a request, You are under a duty
   to make a reasonable effort to obtain such Documents. These requests are continuing in
   nature. If after the initial production of Documents, You obtain, discover, locate, or
   generate any further Documents responsive to these requests, supplementary responses are
   to be served and such Documents are to be made available to Defendant.

8. Documents produced electronically shall be produced in searchable TIFF format, with
   optical character recognition (OCR). The unitization of each document shall be maintained
   as it existed in each original document, meaning the first and last page of each document
   shall be identified. To the extent that paper documents are being scanned and produced
   electronically, such documents shall be produced as searchable PDFs.

9. Unless otherwise specified, each request below seeks Documents dating from April 24,
   2017 through the present.

10. You are requested to produce all Documents designated below via email, if possible, to
    Sandra L. Musumeci at smusumeci@rshc-law.com. For Documents and other items that
    cannot be produced via email, You are requested to contact Sandra L. Musumeci at Riley
    Safer Holmes & Cancila LLP, 200 Vesey Street, 24th Floor New York, New York 10281,
    212-660-1032, smusumeci@rshc-law.com to make arrangements for the delivery and
    receipt of said items.


            REQUESTS FOR THE PRODUCTION OF DOCUMENTS
1. The full laboratory file / bench file, including any and all data, notes, documents, reports,
   requests, notations, summaries, memoranda, calculations, inventories, chain of custody
   documents, and other bench notes, related to the items received at and/or tested and/or
   otherwise processed by the Wallie Howard Jr. Center for Forensic Sciences and/or the
   Onondaga County Health Department under Laboratory Number L17-0564, pertaining to
   Syracuse Police Department Agency Case # 17-256566.

2. Any and all documents, logs, inventories, or other materials reflecting chain of custody of
   the items received and tested by the Wallie Howard Jr. Center for Forensic Sciences and/or
   the Onondaga County Health Department under Laboratory Number L17-0564, pertaining
   to Syracuse Police Department Agency Case # 17-256566.

3. The DNA extracts and reagent blanks in the possession of the Wallie Howard Jr. Center
   for Forensic Sciences and/or the Onondaga County Health Department related to the items
   received and tested by the Wallie Howard Jr. Center for Forensic Sciences and/or the
   Onondaga County Health Department under Laboratory Number L17-0564, pertaining to
   Syracuse Police Department Agency Case # 17-256566.
